Case 1:19-cv-06387-DLC Document17 Filed 09/10/19 Page 1of3

   

US ge SDNY
i? /OCUME ul INT

UNITED STATES DISTRICT COURT ; _
ELECTS ROMLCALLY FILED

SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

Be ee ee ee x fe Pog Fy “cen eee ne —
> liparerren: 4topalS
SPCURITIFES AND EXCHANGE COMMISSION, : parecanenes nares ae oo
Plaintiff, : 19cev6387 (DLC)
-y- .
ORDER
DONALD G. BLAKSTAD and MARTHA PATRICIA
BUSTOS,
Defendants. :
i ee ae x

DENISE COTE, District Judge:

On duly 10, 2019, Plaintiff U.S. Securities and Exchange
Commission (“SEC”) filed this action against defendants Donald
CG. Blakstad and Martha Patricia Bustos pursuant to Section 21 (d)
of the Securities Exchange Act of 1934 (“Exchange Act”) alleging
that the defendants engaged in an insider trading scheme in
violation of Section 10(b) of the Exchange Act and Rule 10b-5
thereunder. On September 9, 2019, the United States, through

the U.S. Attorney for the Southern District of New York (the

 

“Government”), moved to intervene in this case pursuant to Rule

 

24, Fed. R. Civ. B., and to stay this matter in its entirety

 

pending resolution of a parallel criminal case, United States v.

Donald Blakstad, No. 19cr486{ER).+ Both of the defendants

 

1 A criminal indictment charging Blakstad with securities fraud,
wire fraud, and conspiracy to commit those offenses was unsealed
on July 10, 2019.

 
Case 1:19-cv-06387-DLC Document17 Filed 09/10/19 Page 2 of 3

consent to a complete stay of this case. The SEC does not
oppose the Government’s motion.?

This case and the parallel criminal case involve the same
insider trading scheme, perpetrated by the same defendants
during the same period of time. The facts, witnesses, and
issues to be litigated overlap substantially. A stay of this
case would prevent the circumvention of statutory limitations on
criminal discovery, avoid asymmetrical discovery, promote
judicial economy, and preserve the public interest. Moreover,
while the SEC has its own enforcement mandate, the Government’ s
interest in the enforcement of the federal criminal laws is not
adequately protected by the existing parties in this civil
litigation. Accordingly, it is hereby

ORDERED that the Government’s motion to intervene pursuant
to Rule 24, Fed. R. Civ. P., is granted.

IT IS FURTHER ORDERED that this case is stayed in its
entirety pending the completion of trial or other disposition in

the parallel criminal case.

 

2 The SFC does not oppose the Government’s motion, but states in
a responsive filing that it intends to continue its
investigation into uncharged individuals involved in this
matter, as well as into conduct that was not charged in the
complaint.

 

 
Case 1:19-cv-06387-DLC Document17 Filed 09/10/19 Page 3 of 3

IT IS FURTHER ORDERED that the Government shall submit a

status letter by December 13, 2019.

SO ORDERED:

Dated: New York, New York
September 10, 2019

\
bbnie Ok
DENISE COTE
United States District Judge

 
